Case 15-04905        Doc 69       Filed 10/23/18    Entered 10/23/18 16:54:49         Desc         Page 1
                                                   of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15 B 04905
         McCallister Selma, Jr.
         Rhonda Selma
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 02/14/2015.

         2) The plan was confirmed on 08/05/2015.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
08/05/2015.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 10/06/2015, 11/18/2016.

         5) The case was Dismissed on 07/09/2018.

         6) Number of months from filing to last payment: 40.

         7) Number of months case was pending: 44.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 15-04905             Doc 69         Filed 10/23/18    Entered 10/23/18 16:54:49                Desc         Page 2
                                                          of 3



 Receipts:

           Total paid by or on behalf of the debtor                   $28,166.10
           Less amount refunded to debtor                              $2,490.04

 NET RECEIPTS:                                                                                          $25,676.06


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                        $4,048.51
     Court Costs                                                                      $0.00
     Trustee Expenses & Compensation                                              $1,038.70
     Other                                                                            $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                        $5,087.21

 Attorney fees paid and disclosed by debtor:                            $0.00


 Scheduled Creditors:
 Creditor                                              Claim         Claim            Claim       Principal       Int.
 Name                                        Class   Scheduled      Asserted         Allowed        Paid         Paid
 Central Credit/Penn Cr                  Unsecured         200.00           NA              NA            0.00        0.00
 City of Chicago Department of Revenue   Unsecured         155.00      2,842.20        2,842.20           0.00        0.00
 Comcast                                 Unsecured         503.38           NA              NA            0.00        0.00
 Commonwealth Edison Company             Unsecured         252.49        371.52          371.52           0.00        0.00
 Department Of Education                 Unsecured     10,454.00     10,719.21        10,719.21           0.00        0.00
 Educational Credit Management Corp      Unsecured     11,483.00     11,575.84        11,575.84           0.00        0.00
 Educational Credit Management Corp      Unsecured           0.00    11,836.91        11,836.91           0.00        0.00
 Franklin Collection                     Unsecured         136.00           NA              NA            0.00        0.00
 Illinois Bell Telephone Company         Unsecured           0.00        136.64          136.64           0.00        0.00
 Jefferson Capital Systems LLC           Secured       14,000.00     13,198.10        13,198.10     12,737.25    1,243.35
 Kevin M. Kelly                          Unsecured      1,104.42            NA              NA            0.00        0.00
 Municipal Collections Of America        Unsecured         525.00      1,100.00        1,100.00           0.00        0.00
 Municipal Collections Of America        Unsecured           0.00      1,100.00        1,100.00           0.00        0.00
 Municipal Collections Of America        Unsecured           0.00      1,653.75        1,653.75           0.00        0.00
 Nicor Gas                               Unsecured      1,027.27       1,108.80        1,108.80           0.00        0.00
 Ocwen Loan Servicing LLC                Secured       66,436.00    145,825.90       145,825.90           0.00        0.00
 Ocwen Loan Servicing LLC                Secured       15,226.00     12,618.10        12,618.10      3,599.38         0.00
 Portfolio Recovery Associates           Secured        2,852.00       2,852.00        2,852.00      2,725.84      283.03
 Portfolio Recovery Associates           Unsecured           0.00        405.60          405.60           0.00        0.00
 TFC Credit Corporation                  Unsecured         274.00        264.86          264.86           0.00        0.00
 TRS Recovery Services, Inc.             Unsecured         453.93           NA              NA            0.00        0.00
 Walinski & Trunkett                     Unsecured     14,376.07            NA              NA            0.00        0.00




UST Form 101-13-FR-S (9/1/2009)
Case 15-04905        Doc 69      Filed 10/23/18     Entered 10/23/18 16:54:49             Desc      Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal            Interest
                                                            Allowed               Paid                Paid
 Secured Payments:
       Mortgage Ongoing                                 $145,825.90              $0.00               $0.00
       Mortgage Arrearage                                $12,618.10          $3,599.38               $0.00
       Debt Secured by Vehicle                           $16,050.10         $15,463.09           $1,526.38
       All Other Secured                                      $0.00              $0.00               $0.00
 TOTAL SECURED:                                         $174,494.10         $19,062.47           $1,526.38

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $43,115.33               $0.00             $0.00


 Disbursements:

         Expenses of Administration                             $5,087.21
         Disbursements to Creditors                            $20,588.85

 TOTAL DISBURSEMENTS :                                                                     $25,676.06


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/23/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
